El Juez Asociado Señor Irizarry Yunque
emitió la opinión del Tribunal.
El 2 de abril de 1969 la Oficina Regional de San Juan de la Junta de Planificación de Puerto Rico emitió un informe en que autorizó un anteproyecto de la Federación de Músicos de Puerto Rico para la construcción de un edificio de dos plantas y un sótano en un distrito clasificado C-l, contiguo a la urbanización residencial University Gardens de Río Pie-dras. El propuesto edificio tendría como uso principal el alber-gue de las oficinas de la Federación, y proveería en el sótano para cuartos de máquinas, áreas de uso común y salón de des-canso y merienda; cinco salones de ensayo o práctica para músicos en la primera planta, y oficinas en la segunda planta. También haría reserva de un área para estacionamiento de automóviles. El informe fue aprobado por la Oficina Regional *695eon la objeción del señor Rodolfo Murphy Bernabé y otros resi-dentes de la urbanización, quienes, inconformes, apelaron a la Junta de Apelaciones sobre Construcciones y Lotificaciones. La Junta de Apelaciones celebró vistas, oyó testigos, y finalmente emitió resolución confirmatoria del informe, pero modificado para eliminar el permiso de construcción y uso de los salones de ensayo. Concluyó la Junta de Apelaciones que los salones de ensayo o práctica para los músicos no constituyen un uso accesorio al uso principal para oficinas permitido en un distrito C-1. La Federación recurrió al Tribunal Superior, Sala de San Juan, al amparo del Art. 26 de la Ley Núm. 213 de 12 de mayo de 1942, 23 L.P.R.A. see. 28, para revisar dicha reso-lución. El 20 de marzo de 1972 el Tribunal Superior dictó sentencia en que revocó la resolución de la Junta de Apelacio-nes y confirmó la decisión de la Oficina Regional de la Junta de Planificación.
Murphy y la Junta de Apelaciones acudieron ante nos por separado, mediante sendas solicitudes de certiorari. Consolidamos ambos recursos y así hemos de resolverlos. Se nos plantea si fue correcta la decisión de la Junta de Apelaciones al concluir que los salones de ensayo no constituyen un uso accesorio al uso principal propuesto y si la Junta de Apelaciones puede ser parte, es decir, si tiene capacidad para comparecer ante nosotros a sostener su dictamen. Resolvemos que debe sostenerse el fallo de la Junta de Apelaciones. Por otra parte, siendo la función de la Junta de Apelaciones en este caso una de carácter cuasi judicial, y no estando autorizada por la ley que la crea para ser parte en recursos judiciales en que se revisa una decisión suya, no podemos reconocerle esa capacidad. Examinemos ambas cuestiones separadamente.
I
El “Nuevo Reglamento de Zonificación” promulgado el 13 de julio de 1955 permitía que en distritos C-1 se construyeran edificios como los permitidos en cualquier distrito residencial, *696autorizándose además que la primera planta pudiera dedicarse a los siguientes usos: establecimientos o tiendas para comercio al detal de artículos de consumo o uso corriente del hogar, establecimientos para servicios personales, oficinas, barberías y salones de belleza, panadería y repostería para ventas al detal, reparación y limpieza de zapatos, sastrerías, lavande-rías, determinadas actividades industriales, estaciones para recolección y distribución de ropas y materiales para limpieza y tintorería, áreas de estacionamiento para vehículos livianos, restaurantes y cafeterías, cinematógrafos, sucursales de casas bancarias, puestos de gasolina y estaciones para ómnibus y carros públicos y taxímetros. El inciso (18) reglamentaba los rótulos permitidos y el (19) permitía usos “accesorios a cualquier fin principal permitido” y concluía diciendo': “No obstante la disposición en cuanto a uso de las plantas sobre la primera, se permitirá el uso de la segunda planta para ofici-nas, barberías, salones de belleza y usos accesorios a la activi-dad principal permitida en la primera planta.”
La relación que dejamos hecha de los usos autorizados o que la Junta de Planificación podía autorizar en virtud del Art. 50.00 claramente sugiere que se pensó permitir tales estableci-mientos y actividades en distritos C-1 para beneficiar a las familias residentes de esos distritos y de distritos residenciales vecinos. El llamado “Nuevo Reglamento de bonificación” que, según hemos indicado, regía cuando se suscitó la cuestión que nos ocupa ante la Oficina Regional de San Juan, fue sustituido por otro que ahora rige, promulgado el 7 de enero de 1970, que recoge el expresado propósito en su Sec. 13.01, 23 R.&R.P.R. sec. 9-201, así: “Este distrito [C-1] se establece para clasificar áreas comerciales para crear nuevas áreas que suplan las necesidades diarias de las personas que residen en el vecindario.”
Parece dudoso que el uso principal — oficinas—a que ha de destinarse el edificio propuesto por la Federación de Músicos supla “las necesidades diarias de las personas que residen en *697el vecindario,” a menos que tales personas sean miembros de la Federación. El edificio podrá ser útil y necesario para los músicos pero no necesariamente para todos los residentes del vecindario, como lo serían los establecimientos y actividades que relacionaba el Art. 50.00 del reglamento que antes regía. Por supuesto, no está ante nuestra consideración la corrección de la decisión de la Oficina Regional que autoriza la ubicación del edificio en sí para dedicarlo a oficinas como uso principal. Además, la expresión del propósito de la clasificación C-l en la forma en que aparece articulada en la Sec. 13.01 del Regla-mento ahora vigente no aparecía expresamente enunciada en el anterior Reglamento y no habría base para intervenir con la discreción ejercitada tanto por la Oficina Regional como por la Junta de Apelaciones al autorizar la primera y confir-mar la segunda el uso principal propuesto para el edificio.
El Tribunal Superior basó principalmente su decisión en tres consideraciones, a saber: (a) que el Art. 50.00 del Reglamento de 1955, entonces vigente, permitía en un distrito C-l cualquier uso permitido a su vez en un distrito R-l, entre los que se mencionaba edificios para clubes cívicos de fines no pecuniarios, teniendo a su juicio la Federación de Músicos el carácter de un club cívico: (b) que dicho Art. 50.00 permitía de igual manera hoteles de turismo, hospitales de animales, y otras actividades que deben ser más perturbadoras de un vecindario residencial que unas salas de ensayo preparadas acústicamente para que el ruido de los instrumentos no tras-cienda del edificio; y, (c) que las salas de ensayo son usos accesorios al uso principal del edificio como sede de las oficinas de la Federación de Músicos.
La determinación de si la Federación de Músicos de Puerto Rico participa de la naturaleza de una organización cívica o fraternal sin fines pecuniarios carece de importancia en este caso. Ante el Tribunal Superior no se planteó, ni se plantea ante nos, conforme ya hemos indicado, si la Federa-ción podía ser autorizada a ubicar su edificio para oficinas en *698el distrito C-1 contiguo a la Urbanización University Gardens. Adjudicado que podía ubicarlo allí, embarcarse en consideraciones sobre la base de la autorización resulta en un bizantinismo.
En cuanto a hoteles, hospitales para animales, estudios de radio y televisión y actividades análogas, perdió de vista el tribunal sentenciador que si bien tales usos estaban autoriza-dos en un distrito R-l, fueron expresamente prohibidos para los demás distritos R y para el C-l por el Art. 25.00 del Regla-mento. Perdió de vista además que aun respecto de un distrito R-l la autorización de tales usos estaba sujeta a la aprobación de la Junta de Planificación. En otras palabras, había usos en los distritos R-l que el Reglamento autorizaba, como eran las casas de una familia, ocupaciones domiciliarias como uso se-cundario al residencial, casas de huéspedes, jardines o huertos, etc., y que la Junta de Planificación no podía prohibir si cum-plían otros requisitos reglamentarios aplicables, y había usos, como la ubicación de hoteles, hospitales de animales, estudios de radio y televisión, etc., que dicha Junta podía aprobar en el ejercicio de su discreción. En este último grupo se incluían los edificios para clubes cívicos.
Finalmente, y en cuanto a que las salas de ensayo sean un uso accesorio al propósito principal del edificio, pasó por alto el tribunal recurrido que se trata de la determinación de un hecho — no es una cuestión de Derecho — que competía hacerla al organismo administrativo. El Art. 26 de la Ley Núm. 213 de 12 de mayo de 1942, 23 L.P.R.A. see. 28, según enmendado, establece el procedimiento de apelación de las decisiones de la Junta de Planificación a la Junta de Apelaciones creada por dicha ley, y establece además el procedimiento de revisión judicial de las decisiones de la Junta de Apelaciones. Dispone el citado artículo en su inciso (f) :
“(f) La revisión ante el Tribunal Superior se limitará exclu-sivamente a cuestiones de Derecho.”
El uso accesorio era definido en el Art. 1.00, inciso (62) *699del Reglamento de 1955 como: “Cualquier uso que se dé a la pertenencia, que sea secundario a su uso principal, para aquellos propósitos comúnmente incidentales y que se relacionen con dicho uso principal.” El Reglamento promulgado en 1970 define uso accesorio, en su See. 2.43, 23 R.&R.P.R. sec. 9-11 (43) así: “Cualquier uso que se dé a la pertenencia, que sea secundario a su uso principal.”
La Junta de Apelaciones, en el desempeño de una función cuasi judicial, celebró vistas y recibió prueba testifical y documental que evaluó, y a base de su evaluación concluyó que los salones de ensayo no constituyen un uso accesorio, es decir, secundario y comúnmente incidental, al uso principal del edificio como uno para oficinas. No siendo irrazonable dicha determinación el tribunal recurrido no debió sustituirla por su propio enfoque sobre los hechos. Comisión Servicio Público v. Metro Taxicabs, 82 D.P.R. 999 (1961); Colón v. San Patricio Corporation, 81 D.P.R. 242 (1959); López v. Junta Planificación, 80 D.P.R. 646 (1958); Mejias, Admor. v. Tribunal Superior, 75 D.P.R. 447 (1953); Ledesma, Admor. v. Tribunal de Distrito, 73 D.P.R. 396 (1952). Reiteradamente hemos sostenido que las conclusiones e interpretaciones de los organismos administrativos especializados merecen gran consideración y respeto y que su revisión judicial se limita a determinar si la agencia actuó arbitraria o ilegalmente o en forma tan irrazonable que su actuación constituyó un abuso de discreción. Reyes v. Junta Planificación, 79 D.P.R. 620 (1956); Quevedo Segarra v. J.A.C.L., 102 D.P.R. 87 (1974); Román v. Superintendente de la Policía, 93 D.P.R. 685 (1966); Monllor & Boscio v. Comisión Industrial, 89 D.P.R. 397 (1963); Seashore Realty, etc. Co. v. Junta, 75 D.P.R. 142 (1953); Rodríguez v. Comisión Industrial, 99 D.P.R. 368 (1970). Las decisiones administrativas tienen a su favor la presunción de legalidad y corrección. Asoc. D.C.V.P v. Tribunal Superior, 101 D.P.R. 875 (1974); P.R. *700Tel. Co. v. Tribunal Superior, 102 D.P.R. 231 (1974). Esa presunción no ha sido rebatida en este caso.
En este caso la Oficina Regional de San Juan decidió en un breve informe que los salones de ensayo propuestos por la Federación constituyen un uso accesorio al propósito principal del edificio. La Junta de Apelaciones, luego de cumplir todos los trámites investigativos de rigor, en una extensa y bien fundamentada resolución, concluyó que como cuestión de hecho no es así. No se nos ha demostrado que actuara caprichosa-mente y sin base en la prueba que tuvo ante sí. Su decisión debe prevalecer.
II
 La Junta de Planificación impugna la capacidad de la Junta de Apelaciones para solicitar la revisión de la deci-sión del Tribunal Superior. Suscita con ello el problema que en las jurisdicciones estatales norteamericanas llaman standing, es decir, la facultad en Derecho para comparecer y abogar como parte. Sobre este particular hay diversidad de criterios.
Se ha sostenido en los Estados de Oklahoma, Connecticut, Tejas, Nuevo Méjico y Missouri que, como las juntas y comisiones administrativas tienen la obligación de poner en vigor la política pública del Estado, tienen por tanto interés en que se sostengan sus decisiones. Se señala, además, que debido a su especialización están en mejor posición que las partes para defender el interés público. Por ejemplo, se resolvió en Board of Commissioners v. Woodford School District, 165 Okl. 227, 25 P.2d 1057 (1933), que como el público tiene interés en el establecimiento de distritos escolares, la Junta de Comisionados del Estado, como representante del público, es parte interesada y perjudicada por las decisiones judiciales contrarias a sus dictámenes y tiene derecho a apelar de ellas. Al mismo efecto, véanse Board of Adjustment v. Stovall, 147 Tex. 366, 216 S.W.2d 171 (1949), y Gonzalez v. New Mexico State Board, 63 N.M. 13, 312 P.2d 541 (1957). Se dijo en Dubinsky *701Brothers v. Industrial Commission, 373 S.W.2d 9 (Mo. 1963) que la Comisión Industrial de Missouri, por su interés en proteger sus propias decisiones, “es parte perjudicada y tiene capacidad” para solicitar la revisión de una decisión judicial adversa. El profesor Jaffe en su obra Judicial Control of Administrative Action, ed. 1965, pág. 537, se inclina a favor de esta posición.
Por otra parte, los más recientes casos parecen favorecer la posición que le niega autoridad a las juntas y comisiones administrativas para convertirse en partes activas defensoras de sus decisiones ante los tribunales cuando actúan en una capacidad cuasi judicial. En Muench v. Public Service Commission, 261 Wis. 492, 53 N.W.2d 514, 523 (1952) se dijo:
“Sostener que la Comisión de Servicio Público debe no sola-mente decidir entre intereses conflictivos en el ejercicio de su función judicial, sino también representar al Estado en protec-ción de los derechos públicos, haría de la Comisión juez y parte a un tiempo. Tal concepto viola nuestro sentido de lo justo y del debido proceso que creemos deben ser siempre observados por las agencias administrativas que actúan en una capacidad cuasi judicial.”
Añade el profesor Davis (3 Davis, Administrative Law Treatise, sec. 22.15) : “La Comisión puede proteger el interés público sin asumir el papel de quien advoca; más aún, la Comi-sión puede encargar a sus asesores para que asuman la fun-ción de abogados si ello fuere deseable.” Señala Davis que en Maryland, Ohio y Pennsylvania una junta de ajustes de zoni-ficación no tiene capacidad para apelar de la decisión de un tribunal de instancia que revoca una orden de la junta. En el mismo sentido se decidió en Hassell v. Zoning Board of Review, 275 A.2d 646 (R.I. 1971); Board of Zoning Appeals v. Guns, 269 A.2d 833 (Md. 1970); Minnesota Water Resources Board v. County of Traverse, 287 Minn. 130,177 N.W.2d 44 (1970); Maryland Board of Pharmacy v. Peco, 234 Md. 200, 198 *702A.2d 278 (1964), citando Miles v. McKinney, 174 Md. 551, 199 A. 540 (1938).
La cuestión no ha sido resuelta expresamente en nuestra jurisdicción. En Deliz v. Junta de Apelaciones, 71 D.P.R. 138 (1950), se planteó si un Oficial de Permisos de la Junta de Planificación era “una parte directamente interesada” a los fines de poder recurrir al foro judicial de una decisión de la Junta de Apelaciones. Se resolvió que no lo era y que por tanto no tenía “capacidad legal” para establecer el recurso. Se señaló, página 141 que, una vez apelado el caso para ante la Junta, desaparece de la escena el Oficial de Permisos. Se dijo: “En tales circunstancias, somos de opinión que las únicas partes interesadas en el recurso ante el Tribunal son aquellas que se consideran directamente perjudicadas por la decisión de la Junta de Apelaciones sobre Construcciones, y no siendo el Oficial de Permisos una parte directamente perjudicada por la decisión de la Junta, carece de capacidad legal para estable-cer el recurso.”
Como puede colegirse tanto de nuestra decisión en Deliz como de las decisiones de los Estados que reconocen el llamado standing a las juntas y comisiones cuasi judiciales, lo deter-minante ha sido si el funcionario o la junta o comisión es “parte interesada y perjudicada.”
En la jurisdicción federal de los Estados Unidos la cues-tión de standing ha sido algo confusa. El propio Tribunal Supremo ha dicho que es “una especialidad complicada de la jurisdicción federal.” Véase United States ex reí. Chapman v. F.R.C., 345 U.S. 153, 156 (1953). Señala Davis en su obra antes citada, suplemento de 1970, pág. 703, que en cuatro decisiones que él llama “los cuatro casos claves”, (1) dos de 1968 y dos de 1970, el Tribunal le ha dado una nueva' orienta-ción básica al asunto, enfocada hacia una mayor liberalidad. Antes de esas decisiones se predicó la capacidad legal o standing a base de conceptos tales como “parte interesada,” “parte *703perjudicada,” “parte con derecho legal,” y otros. Davis, op. cit., supra. Los llamados cuatro casos claves preconizan la doctrina de que todo el que de hecho sufra un daño (injury in fact) tiene standing.
Resumiendo, en ausencia de una expresa autorización estatutaria, se reconoce capacidad como parte a los organismos administrativos: (1) cuando sus decisiones implican la formulación de una política pública y la revisión de su decisión ante un tribunal puede constituir un ataque a esa política pública; y (2) cuando el organismo es afectado, es “parte interesada y perjudicada” por la decisión de un tribunal que revisa sus actuaciones.
Ninguna de esas circunstancias está aquí presente. Aquí la Junta de Apelaciones entendió en y decidió una controversia entre, de una parte, el señor Murphy Bernabé y otros resi-dentes de una urbanización, y de otra parte la Federación de Músicos. La controversia fue decidida en primera instancia por la Oficina Regional de la Junta de Planificación a favor de la Federación. En apelación, la Junta de Apelaciones modificó la decisión apelada, limitando el permiso de construcción del edificio a construirse por la Federación de Músicos para excluir las salas de ensayo. Su decisión fue estrictamente cuasi judicial.
La Junta de Planificación es el organismo creado por ley para llevar a cabo la política pública del Estado, 23 L.P.R.A. sec. 1 et seq. y es por tanto el organismo con capacidad para comparecer como parte a defender sus decisiones. La autori-dad de la Junta de Apelaciones está limitada a revisar actua-ciones o resoluciones de la Junta de Planificación sobre “la expedición o denegación de un permiso de construcción, sani-tario o de uso de terrenos o edificios y sobre casos o planos de lotificaciones simples”, 23 L.P.R.A. see. 28. Al asi actuar, la *704Junta de Apelaciones desempeña una función cuasi judicial.
La revisión de las decisiones de la Junta de Apelaciones está regida por las siguientes disposiciones de la Ley de Plani-ficación y Presupuesto, en su Art. 26, 23 L.P.R.A. see. 28:
“(d) Cualquier parte afectada por una actuación o resolu-ción de la Junta de Apelaciones, en relación con la cual una peti-ción de reconsideración hubiere sido formulada y denegada, podrá establecer recurso de revisión ante la Sala de San Juan del Tribunal Superior de Puerto Rico, dentro del término de treinta (80) días contados a partir de la fecha del depósito en el correo de la notificación de la denegatoria de la solicitud de reconsideración;
(e) Establecido el recurso de revisión, si se expide auto al efecto, será deber de la Junta de Apelaciones elevar al Tribunal los autos del caso, dentro de los quince (15) días siguientes a la expedición del auto.
(f) La revisión ante el Tribunal Superior se limitará exclu-sivamente a cuestiones de derecho.”
Esas disposiciones no facultan a la Junta de Apelaciones para ser parte en el proceso de revisión de sus decisiones. Hay estados federados en que la ley creadora de la junta le otorga esa facultad. Tal es la situación en Wisconsin. Véanse Kansas Town of Ashwaubenon v. Public Service Commission, 113 N.W.2d 412 (Wis. 1962); Warburton v. Warkentin, 345 P.2d 992 (Kan. 1959). Esa no es la situación en Puerto Rico. Como se sostuvo en Re Getsug, 186 N.W.2d 686 (Minn. 1971), en ausencia de autorización estatutaria, la junta carece de capacidad legal como parte.
La cuestión de capacidad legal de las partes plantea un problema de jurisdicción. El Tribunal Supremo federal dijo en United States v. Storer Broadcasting Co., 351 U.S. 192, 197 (1956): “Aunque el derecho del demandado a apelar no ha sido cuestionado por las partes ni se suscitó ante la Corte de Apelaciones, podemos considerar si tenemos jurisdicción. La jurisdicción depende de si hay capacidad legal para solicitar revisión y sobre la madurez del asunto para estar ante *705nos.” (2) Es principio inveterado de Derecho que la jurisdicción la da la ley. Y sobre este particular, la ley que creó la Junta de Apelaciones, guarda silencio.

Se anulará el auto expedido en el caso 0-72-21 Jp a instan-cias de la Junta de Apelaciones sobre Construcciones y Lotifi-caciones. En cuanto al caso 0-72-205, en que expedimos el auto a instancias de Murphy Bernabé, se revocará la sentencia del Tribunal Superior, Sala de San Juan, quedando en todo su efecto y vigor la resolución de la Junta de Apelaciones.

El Juez Asociado Señor Rigau disiente en parte y concurre en parte en opinión separada en que concurren el Juez Presi-dente Señor Trías Monge y el Juez Asociado Señor Díaz Cruz. El Juez Asociado Señor Martín concurre en opinión separada con el resultado.
—O—

Harding v. Kentucky Util. Co., 890 U.S. 1 (1968); Flast v. Cohen, 892 U.S. 83 (1968); Association of Data Processing Serv. Organizations v. Camp, 397 U.S. 150 (1970), y Barlow v. Collins, 397 U.S. 159 (1970).


E1 texto inglés dice: “While the question of respondent’s right to appeal has not been raised by either party or by the Court of Appeals, our jurisdiction is now mooted. It may be considered. . . . Jurisdiction depends upon standing to seek review and upon ripeness.”